Name: 95/236/EC: Commission Decision of 26 June 1995 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  America;  trade;  health;  foodstuff
 Date Published: 1995-07-07

 Avis juridique important|31995D023695/236/EC: Commission Decision of 26 June 1995 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community Official Journal L 156 , 07/07/1995 P. 0084 - 0085COMMISSION DECISION of 26 June 1995 amending Decision 87/119/EEC as regards the list of establishments in Brazil approved for the purpose of importing meat products into the Community (Text with EEA relevance) (95/236/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 4 (1) thereof,Whereas a list of establishments in Brazil, approved for the purpose of importing meat products into the Community, was drawn up initially by Commission Decision 87/119/EEC (2), as last amended by Decision 94/41/EC (3);Whereas a Community on-the-spot visit to meat product establishments in Brazil has revealed that the level of hygiene in one new establishment was satisfactory whereas the list of establishments should be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 87/119/EEC is hereby replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 26 June 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 49, 18. 2. 1987, p. 37.(3) OJ No L 22, 27. 1. 1994, p. 51.ANNEX LIST OF ESTABLISHMENTS >TABLE>